Citation Nr: 9936212	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  89-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1972, with service in the Republic of Vietnam from 
approximately September 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a January 1999 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a January 1998 decision of the Board denying 
entitlement to service connection for post-traumatic stress 
disorder, and, in so doing, remanded the case to the Board 
for action consistent with a June 1999 Joint Motion.  The 
case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

The veteran currently suffers from post-traumatic stress 
disorder which is as likely as not the result of some 
incident or incidents of his period of active military 
service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as the result of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of service medical records reveals that, in March 
1969, the veteran was seen for complaints of recurrent 
dizziness and headaches.  On physical examination, the 
veteran was observed to be very nervous.  He further 
commented that, notwithstanding the absence of any specific 
cause, he had "not been sleeping at night."  Treatment was 
with medication and "bed rest."

In a service clinical record of mid-August 1970, it was noted 
that the veteran had recently received spinal anesthesia for 
a circumcision, and that, since that time, had experienced 
problems with back pain and headaches, as well as "nervous 
feelings" and dizziness.  At the time of evaluation, the 
veteran was described as "high-strung," but in good physical 
condition.  The clinical impression was "anxiety about back."

Approximately one week later, the veteran was seen for a 
complaint of dizziness.  The clinical impression was 
psychosomatization.  Two days later, the veteran voiced 
continued complaints of dizziness, accompanied by slight 
nausea.  The clinical impression noted was questionable mild 
labyrinthitis, "mostly psychosomatization."

In early August 1971, it was noted that the veteran had been 
referred by his first sergeant "to see if he could be seen by 
a psychiatrist."  Noted at that time was that there was no 
need for a psychiatric evaluation, and that the veteran 
"wanted out of the Republic of Vietnam."

In mid-May 1972, the veteran was seen for complaints of 
headaches and dizziness, as well as an inability to sleep and 
"hallucinations."  The veteran complained of anxiety and a 
feeling of "impending doom," as well as tension headaches.  
He additionally noted that he had been having "hallucinatory-
type" phenomena, including seeing people sitting next to him 
for long periods of time, or animals in his room.  The 
veteran stated that he had been experiencing difficulty both 
in initiating and maintaining sleep, and consequently had 
been unable to sleep for longer than 2 to 3 hours.  According 
to the veteran, he was currently working in a bomb dump, and 
had "18 days to DEROS."  Based on the aforementioned, the 
veteran was referred for psychiatric consultation.

During the course of psychiatric consultation in mid-May 
1972, it was noted that there were "numerous somatic 
complaints" in the veteran's medical record.  Additionally 
noted was that the veteran tended to hold feelings in rather 
than express them, and, as a result, had difficulty sleeping.  
The veteran described certain worries regarding past 
tragedies, and noted that he was "irritable."  He further 
reported that he sometimes saw someone on the side of his bed 
following a nightmare.

On mental status examination, the veteran displayed moderate 
anxiety, but no evidence of any thought disorder.  The 
pertinent diagnosis was situational anxiety based on an 
obsessive-compulsive personality.

Approximately, 2 days later, it was noted that the veteran 
had agreed to try a "roll back."  Reportedly, it was not 
possible to place the veteran "on quarters" due to the fact 
that he was taking Valium 3 times a day, and was therefore 
unable to work.

On service separation examination in July 1972, the veteran 
stated that he had been "seeing people when they weren't 
really there," and feeling as though he was "going to be 
killed."  Further noted was that the veteran had been 
suffering frequent or severe headaches, dizziness, trouble 
sleeping, depression, excessive worry, and "nervous trouble," 
all of which were possibly related to "situational anxiety" 
in Southeast Asia in May 1972.  A psychiatric evaluation 
conducted at the time of the veteran's separation was within 
normal limits.  Noted was that the veteran had been diagnosed 
as situational anxiety based on an obsessive-compulsive 
personality in May 1972, for which he had received treatment 
in the form of medication.  At the time of service 
separation, no psychiatric disorder was noted.

In a service clinical record of mid-July 1972, it was noted 
that the veteran demonstrated no psychiatric disorder "at 
present."  Reportedly, his problems in Vietnam the previous 
spring were part of a transient situational disturbance which 
had now "totally resolved."  Additionally noted was that the 
veteran was "psychiatrically fit" from discharge from the Air 
Force.

On Department of Veterans Affairs (VA) general medical 
examination in June 1985, there was no evidence of any 
abnormality of the veteran's "neuropsychiatric systems."

On subsequent VA general medical examination in August 1985, 
the veteran displayed "no psychiatric or personality 
deviation."

During the course of a VA examination in June 1986, it was 
noted that the veteran suffered from chronic nervous 
problems, which had reportedly been worsening due to his 
concerns regarding his "medical problems."

In July 1986, a VA fee-basis psychiatric examination was 
undertaken.  At the time of evaluation, the veteran 
complained of certain "depressive symptoms," including 
insomnia, irritability, withdrawal, diminished energy, memory 
impairment, and somatic preoccupation.  According to the 
veteran, his depressive symptoms dated back to the time of 
his service in Vietnam.  He reported that, while he had 
entered that period of his life "happy," he had returned from 
Vietnam "quiet and withdrawn," behavior which, according to 
the veteran, resulted in his divorce.

On mental status examination, the veteran was somewhat 
restless and histrionically preoccupied with apparent pain in 
both shoulder girdle areas.  He was friendly, polite, and 
cooperative, though concealing "irritability underneath."  
Psychological defenses identified included avoidance, 
withdrawal, somatization, and somatic preoccupation.  The 
veteran's affect was mildly to moderately anxious and 
depressed, though he seemed somewhat less aware of his 
depression.  According to the veteran, his relationships had 
become quite constricted.  He denied suicidal ideation, and 
there was no overt evidence of any psychotic disorder in the 
functional sense.  At the time of evaluation, the veteran's 
sensorium was clear and his intellect intact.  Insight was 
minimal, and judgment appeared "grossly unimpaired."  
Psychological testing accomplished as part of the veteran's 
psychiatric evaluation suggested a strong propensity for 
expressing emotional conflict in bodily symptoms, as well as 
social alienation and a tendency to project blame.  
Depression, while somewhat less evident, was still present in 
the form of a disparity between the veteran's depressive 
scale and the relatively low manic scale, suggesting a 
physiologic depression or diminished energy.

In summary, it was noted that the veteran had an ostensibly 
normal pattern of personality adjustment prior to his 
military service, with current complaints of anxiety 
attributable to surgery for gynecomastia in 1985.  
Additionally noted were complaints of depressive symptoms 
which were somewhat milder, and of which the veteran seemed 
only peripherally aware.  These seemed to be traced back to 
the veteran's service in Vietnam, and consisted of a mildly 
depressed mood, irritability, and social withdrawal, as well 
as anxiety regarding his primary complaints, diminished 
energy, and dreams about Vietnam.  The diagnostic impressions 
were of psychological factors affecting the veteran's 
physical condition; an adjustment disorder with anxious mood; 
and possible mild chronic post-traumatic stress disorder.

In a statement of April 1987, a VA physician wrote that the 
veteran was being treated for mild anxiety associated with 
his thyroid function.  While taking his medication, the 
veteran's physical and mental status were reportedly within 
normal limits.  The pertinent diagnosis noted was mild, well-
controlled anxiety secondary to the residuals of thyroid 
ablation.

On VA psychiatric examination in February 1988, the veteran 
reported that, during his tour of duty in Southeast Asia, he 
was "primarily in the transportation service."  When 
questioned as to whether he was "shot at," the veteran 
responded that he did, in fact, experience rocket fire, "but 
not small arms fire."  During the course of evaluation, it 
was noted that it was "difficult to know" whether the veteran 
was actually an intensely paranoid acutely angry man, or the 
victim of some racial conflict or misunderstanding.  Further 
noted was that the psychiatric examiner was unable to specify 
a psychiatric diagnosis in the veteran's case.

On subsequent VA fee-basis psychiatric examination in early 
September 1988, it was noted that the examination represented 
the second time the veteran had been seen for evaluation by 
the examiner.  The veteran stated that he had no formal, 
spontaneous chief complaint, noting that he could usually 
deal "pretty well" with things with medication, though 
without such medication, he was "jittery and hyper."  
Reportedly, the veteran suffered from insomnia until 
beginning medication in March 1987.  His appetite was fair, 
and his energy improved.

On mental status examination, the veteran was reserved, but 
somewhat friendly and completely cooperative.  Psychological 
defenses included avoidance, some withdrawal, and 
somatization.  The veteran's affect seemed mildly anxious and 
depressed, though there was no evidence of any thought 
disorder.  He denied suicidal ideation, and further stated 
that his relationships seemed to have improved, though they 
were still marked by some avoidance.  According to the 
veteran, he was feeling better and less lonely, and his self-
esteem had improved.  His sensorium was clear, and his 
intellect intact.  The veteran's judgment appeared grossly 
unimpaired, though his insight was minimal.  In the opinion 
of the examiner, the veteran had displayed an ostensibly 
normal early pattern of personality adjustment prior to 
military service, though at his last evaluation, he had 
complained of anxiety and depressive symptoms which he traced 
back to his service in Vietnam.  Reportedly, since that 
evaluation, the veteran had been discovered to suffer from 
Grave's disease, for which he received treatment, with the 
result that he was "slowly improving."  The diagnostic 
impressions were of mild to moderate chronic psychological 
factors affecting physical condition; a mild chronic 
adjustment disorder with anxious mood; and chronic, mild 
possible post-traumatic stress disorder.

During a period of VA hospitalization extending from mid-
December 1994 to early February 1995, it was noted that the 
veteran was being admitted to the post-traumatic stress 
disorder program for treatment.  Reportedly, at the time of 
admission, the veteran's symptoms included flashbacks, 
nightmares, hyperirritability, and "worrying," as well as a 
tendency to worry about unimportant things, and be 
"withdrawn."

On mental status examination at the time of admission, the 
veteran was positive in attitude and cooperative, displaying 
good eye contact, and acceptable behavior.  He was relevant 
and coherent in his verbal productions, though his mood was 
somewhat anxious, accompanied by tension and some underlying 
depression.  The veteran's affect was in keeping with his 
mood.  There was a tendency to some paranoid ideation, though 
the veteran denied suicidal or homicidal thoughts, as well as 
hallucinations.  He was well oriented, and his memory was 
fair, though with some recent memory impairment.  Past memory 
was likewise described as fair, as were the veteran's insight 
and judgment.  The pertinent diagnosis noted was post-
traumatic stress disorder.

VA records covering the period from April to October 1995 
show treatment during that time for the veteran's various 
psychiatric symptomatology.

Following a private psychological evaluation in August 1995, 
it was noted that the veteran had been "struggling" for a 
long period of time in an effort to deal with the residuals 
of his Vietnam experiences.  Reportedly, there was an 
undercurrent of depression and anxiety, combined with a 
diminished energy level reflective of the veteran's overall 
distress.  Many of these features were reflected in the 
veteran's health symptomatology, which was reinforced by the 
veteran's various physical problems, as well as being a 
reflection of his emotional difficulties (i.e., sleep 
problems, anxiety, and depression).  Additional features in 
the veteran's personality appeared to be paranoid and 
schizophrenic elements reflected in his emotional withdrawal, 
feelings of distress and alienation, and a general pattern of 
isolation, which seemed to serve as a defensive tactic to 
control the pressure and stress which he continually felt.

In correspondence from the Pensacola Vet Center dated in 
October 1995, it was noted that the veteran had been 
receiving treatment since February 1994, and that his 
presenting problems included an abnormally high level of 
anxiety, rage reactions, withdrawal and isolation, increased 
startle response, sleep disturbance, nightmares, 
concentration difficulties, and clinical depression, as well 
as intrusive thoughts of Vietnam.  Reportedly, the veteran 
had been diagnosed as suffering from war-related post-
traumatic stress disorder.  The veteran was living in a 
domiciliary, prior to which he had been engaged in individual 
and group psychotherapy for treatment of his post-traumatic 
stress disorder.  The pertinent diagnosis was chronic post-
traumatic stress disorder, delayed onset.

During the course of a period of VA hospitalization in 
November 1995, it was noted that the veteran had been staying 
in a domiciliary, where he had been experiencing "intrusive 
thoughts and nightmares," as well as some hypervigilance.  
Additionally noted was that the veteran had also apparently 
been hearing voices and experiencing "some confusion."  
According to the veteran, he had experienced problems since 
his Vietnam experience, as a result of which he was "shipped 
out" 18 days prior to the termination of his Vietnam tour 
"because he was suffering from too much acute anxiety."  The 
veteran then experienced a variety of post-traumatic stress 
disorder symptoms, as well as some psychotic symptomatology.  
Reportedly, the veteran had been hearing voices and having 
paranoid thoughts and feelings for "many, many years."

On mental status examination, the veteran was alert and well 
oriented, and both coherent and logical.  His fund of 
information was adequate, and his intelligence within normal 
limits.  The veteran's affect was rather flat, and 
occasionally inappropriate.  His memory for recent and past 
events was likewise intact, though some things did seem to 
confuse him.  According to the veteran, he had in the past 
suffered from some anxiety and depression, as well as 
auditory hallucinations.  Additionally noted were certain 
paranoid delusions regarding people following him and being 
after him.  The pertinent diagnoses were post-traumatic 
stress disorder; and schizophrenia, paranoid type.

A VA record of hospitalization covering the period from 
November to December 1996 was significant for a diagnosis of 
delayed type post-traumatic stress disorder with 
schizoaffective disorder.

In correspondence from the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) dated in July 1997, it 
was noted that extracts from Air Base Defense in the Republic 
of Vietnam 1961-1973 showed attacks on the Phan Rang and 
Bien Hoa Air Bases during the veteran's tour in Vietnam.  
These extracts documented a July 1971 attack on Phan Rang, 
and a May 1972 attack on Bien Hoa.  However, no Air Force 
casualties were sustained during either attack.  Accompanying 
the correspondence in question was a chronology of Viet 
Cong/North Vietnamese Army attacks on the 10 primary United 
States Air Force operating bases in the Republic of Vietnam 
during the period from 1961 to 1973.  This chronology showed, 
among other things, a "sapper" attack on the Bien Hoa Air 
Base in January 1972, which resulted in the destruction of 
munitions valued at $400,000, as well as a May 1972 attack on 
that same air base resulting in the death and/or wounding of 
a number of RVN soldiers.

Received in May 1998 were various copies of service 
Performance Reports covering the period from February 1971 to 
May 1972.

In August 1999, the Board requested the opinion of an 
independent medical expert regarding the exact nature and 
etiology of the veteran's claimed post-traumatic stress 
disorder.  During the course of that request, it was noted 
that, according to the veteran, he had in Vietnam been 
exposed to or participated in a number of stressful 
incidents, as a result of which he had developed a post-
traumatic stress disorder.  More specifically, the veteran 
contended that, 6 weeks following his arrival in Vietnam, the 
air base at which he was stationed was attacked by rockets, 
and the barracks took a "direct hit," resulting in the death 
of "4 or 5 airmen."  According to the veteran, "everybody was 
screaming and running," and some of his "buddies" were 
killed," with arms and legs blowed off."  Reportedly, the 
veteran was then transferred to Bien Hoa Air Force Base, 
where he took up his duties as a driver and "working the 
flight line."  He alleged that, on one occasion while 
driving, his "shotgun man" was hit, and he himself became 
scared that he "was going to get killed."  The veteran 
additionally reported that, while working the flightline in 
Thailand, he witnessed the crash of an F4 Phantom jet, which 
made an emergency landing, and crashed into another aircraft.  
Further contended was that, while working the night shift at 
Bien Hoa in May 1972, the base took rocket fire, resulting in 
the explosion of a "bomb dump."  According to the veteran, 
following this incident, he was "shook up and scared," and 
could neither function nor perform his duties, with the 
result that he was sent to see a psychiatrist, "put on 
Valium," and "DEROS'd back to the States."

In response to the Board's August 1999 request, an 
independent medical expert, in September 1999, reported the 
following:

I have had the opportunity to review the 
chart forwarded to me by the VA and the 
observations and opinions that follow are 
solely based on the contents of those 
files.  I have not examined the veteran 
personally, nor can I vouch for the 
accuracy of the observations made by 
others within the chart.

Concerning the first question as to 
whether the patient currently suffers 
from post-traumatic stress disorder, 
another Axis I disorder, or a personality 
disorder, I have made the following 
observations:

There is no evidence in the chart of any 
preexisting psychiatric conditions or 
trauma history prior to the veteran 
enlisting in the Air Force.  On the 
Report of Medical History form for 
March 5, 1968, the patient endorses only 
two symptoms that might be anxiety-
related, indigestion and stomach trouble.  
He had one period of physical complaints 
prior to being sent overseas during March 
of 1969 that may have been a flu-like 
syndrome versus anxiety, that resolved 
within days with supportive care and 
Librium.

Apparently the veteran cleared the 
entrance requirements for the service and 
apparently successfully completed his 
initial training before being sent 
overseas.  In Thailand, he was observed 
following circumcision surgery to be a 
'high-strung' patient with several 
somatic complaints that were briefly 
treated with Valium.  He had two 
subsequent visits where he presented with 
physical complaints that were interpreted 
as 'psychosomatic' and treated with 
anxiolytic medications.

He was then transferred to Vietnam, where 
he asked to see a psychiatrist on 
June 14, 1971, but did not, and then 
presented with somatic complaints that 
were diagnosed as flu but could be 
interpreted as anxiety driven on July 21, 
1971.  Finally, he presented with severe 
anxiety, insomnia, headache, feelings of 
impending doom, and visual hallucinations 
on May 13, 1972.  A psychiatrist who 
assessed him on that date observed 
moderate anxiety and no thought disorder.  
Remarkably, nowhere is the current 
situation of the base being under rocket 
attack noted although the psychiatrist 
gives a history of 'situational anxiety 
based on obsessive-compulsive 
personality.'  No support evidence for 
such a personality disorder is given in 
the record, nor what the situation was 
that was precipitating the patient's 
anxiety.

Of note is the fact that the veteran was 
given good job ratings during most of his 
tour and he attained the rank of 
sergeant:  if he was suffering from a 
personality disorder, the symptoms would 
most likely have affected his 
performance, as would other preexisting 
psychiatric problems.

On return to the States, the veteran was 
assessed by a psychiatrist who endorsed a 
situational disturbance, but now 
resolved.  A Report of Medical History 
completed by the patient the day before 
indicates numerous complaints including 
headaches, dizziness, throat trouble 
(difficulty swallowing), shortness of 
breath, chest pain, indigestion, stomach 
trouble, recent change in weight, 
recurrent back pain, frequent trouble 
sleeping, depression or excessive worry 
and nervous trouble of any sort.  He 
added a comment that, in Vietnam, he 'saw 
people that weren't really there' and 
felt as though he was going to be killed.  
This report is significantly different 
than the one completed by the patient 
when he enlisted.

The record, to this point, seems to 
present an individual with no prior 
history of mental illness, who may have 
been somewhat anxious at baseline with 
some sensitivity to physical sensations, 
but who was functioning well.  During his 
tour of duty, (he) became significantly 
more anxious, with psychiatric and 
somatic symptoms compatible with an 
anxiety disorder.  I see no evidence of a 
personality disorder at this point.  As 
the patient subsequently sought care from 
the VA as a civilian, the chart documents 
ongoing difficulties with severe, 
recurrent cystic acne and folliculitis 
and patient concerns about exposure to 
Agent Orange.  In 1986, a psychiatric 
evaluation was performed that documents 
the patient reporting 'I wasn't the same' 
since returning from Vietnam, and that he 
was no longer happy go lucky, and that 
his wife subsequently divorced him due to 
the change.  While he reported a chronic 
level of anxiety since leaving the 
service, the patient identified an 
increase in anxiety since the time of 
surgery for recurrent gynecomastia in 
1985.  His original surgery for that 
condition was while in Vietnam.  He was 
reporting symptoms of anxiety, insomnia, 
irritability, withdrawal, diminished 
energy, memory impairment, and somatic 
preoccupation.  An MMPI showed a tendency 
for the patient to express emotions 
through physical symptoms, social 
isolation, and a tendency to project 
blame.  No personality disorder was 
identified, and 'possible' post-traumatic 
stress disorder was mentioned.

On August 19, 1986, a Rating Decision 
form indicates the first evidence of 
intrusive memories and occasional dreams 
about Vietnam:  at that time no evidence 
for exposure to combat trauma was 
identified, so although post-traumatic 
stress disorder is noted as a diagnosis, 
a service connection was denied.

In August of 1986, the patient was 
diagnosed with Grave's disease, a thyroid 
condition that certainly would have 
exacerbated or been primarily responsible 
for anxiety symptoms.  This illness was 
subsequently treated with medications and 
thyroid ablation.

In February 1988, in a psychiatric C & P 
evaluation, is the first acknowledgment 
by the patient of being exposed to rocket 
fire in Vietnam in response to a direct 
query by the physician as to whether the 
patient was fired upon while stationed 
there.  The physician noted that the 
patient was having severe personal 
difficulties and was angry, perhaps to 
the point of paranoia, but that his 
concerns may have been legitimate and the 
patient may indeed be in need of legal 
assistance.  The physician stated that he 
could not make a psychiatric diagnosis at 
that time, but he felt the patient was 
focusing on his physical problems.

On September 6, 1988, another psychiatric 
evaluation was provided and the patient 
was noted to be doing relatively well 
with the treatment of his thyroid 
condition and the use of Trazodone for 
sleep and anxiety.  The psychiatrist 
reendorsed the prior diagnoses including 
possible post-traumatic stress disorder, 
but mild.  An MMPI showed improvement 
over the prior test but with ongoing 
anxiety.

On May 31, 1994, what may be an 
outpatient clinic note indicates the 
patient was feeling agitated and 
depressed about 'everything in general,' 
stated he was at the 'end of his rope,' 
and was observed to be 'obviously 
nervous.'  Reference is made to a package 
for a post-traumatic stress disorder 
treatment program.  Two weeks earlier, a 
note stating 'MHC Screening for Post-
Traumatic Stress Disorder Programs' by a 
Ph.D. noted the patient to be recommended 
to a post-traumatic stress disorder 
treatment program.

On December 13, 1994, the patient was 
admitted to a VA post-traumatic stress 
disorder treatment program in Tuskegee.  
The discharge summary from the 
approximately 2-month program gives a 
final diagnosis of post-traumatic stress 
disorder, with the symptoms of 
flashbacks, nightmares, worry and 
withdrawal being noted.  No personality 
disorder was diagnosed, but a tendency to 
paranoia was seen.

A handwritten note, presumably done by 
the patient, appears here in the chart 
where the patient describes in detail the 
rocket attack on his base in May of 1972, 
as well as several other traumatic 
incidents.

In 1995, the patient began to present 
with psychotic symptoms and a 
psychological assessment from August of 
that year gave a diagnosis of 'post-
traumatic stress disorder with 
personality factors reflecting a more 
severe disorder (schizophrenic 
symptomatology).'

An assessment by a social worker on 
October 16, 1996 again noted symptoms of 
depression, anxiety, flashbacks, 
nightmares, and intrusive thoughts.  In 
the mental status exam, paranoid 
ideation, dissociation and odd 
hallucinations (a cat talking to him) are 
reported.  The final diagnoses are post-
traumatic stress disorder and 
schizophrenia, paranoid type.

In December of 1996, the patient was 
admitted to a VA hospital and diagnosed 
with post-traumatic stress disorder, 
delayed type, with schizoaffective 
disorder.  The note shows that the 
patient elaborated on his experiences in 
Vietnam, now stating that 20 of his 
friends were killed there.

Beyond that date, I do not find 
additional notes on the patient's 
condition.

Documentation was provided in the file 
that confirmed that the bases on which 
the patient was stationed were attacked; 
contrary to the patient's memory, 
however, no American casualties were 
reported.  The base at Bien Hoa, 
apparently was attacked 3 times between 
January 1972 and May 19, 1972, when the 
patient was sent home.  The patient 
worked the 'bomb dump,' and there is a 
report of the loss of $400,000 worth of 
munitions from an attack on January 16th.

In reviewing the above information, it 
appears that there is no evidence for a 
preexisting personality disorder or 
Axis I disorder in this patient prior to 
his enlisting in the service.  On 
enlisting in the military, no emotional 
problems were noted by either the patient 
or physician.  During his initial months 
in the service, some anxiety symptoms 
perhaps manifesting as somatic complaints 
were noted, but the patient apparently 
performed well, had good evaluations, and 
attained the rank of sergeant.

While overseas, the patient apparently 
was stationed on bases that received 
rocket attacks.  During that time, his 
somatic complaints increased; several 
subsequent evaluations indicated that 
this was a patient who expressed his 
emotional difficulties through physical 
symptoms.  Finally, he became overtly 
psychotic and obviously anxious in 
response to his situation, per the 
assessing clinicians in May 1972.

There is inadequate data to assess if the 
patient at that time was suffering from 
post-traumatic stress disorder or Acute 
Stress Disorder.  No evidence of 
reexperiencing the trauma or symptoms of 
dissociation is present.  Clearly, he was 
suffering from extreme anxiety, feelings 
of impending doom, and autonomic arousal.  
Whether his visual hallucinations were a 
form of dissociation or flashbacks is 
impossible to tell, as the psychiatric 
evaluations are minimally documented; 
there is no evidence that he was asked 
about flashbacks, nightmares, or 
intrusive thoughts.  Nonetheless, the 
patient was suffering from an anxiety 
disorder when he left Vietnam.

Further documentation indicates a change 
in the patient on return to the States, 
and the patient has apparently had 
increasing difficulties in functioning 
over the years with chronic anxiety, 
somatic complaints, and some depression.  
In 1985, an exacerbation of his symptoms 
could be attributable to a recurrence of 
gynecomastia, as that condition was 
originally diagnosed and treated when he 
was in Vietnam.  Shortly thereafter, 
clear symptoms of reexperiencing combat 
trauma were elicited from the patient by 
a variety of clinicians, and he was 
repeatedly diagnosed with post-traumatic 
stress disorder.

With the patient now endorsing the 
symptoms of persistently reexperiencing 
the trauma through flashbacks and 
nightmares, as well as his history of 
avoidance and isolation, and finally 
autonomic arousal with anxiety, 
irritability, insomnia, and difficulty 
concentrating, the symptoms are present 
to make the diagnosis of post-traumatic 
stress disorder, with delayed onset.

There also appears to be corroborating 
evidence that the patient was exposed to 
life-threatening trauma while in Vietnam, 
therefore accommodating the first 
criteria for this diagnosis.  As likely 
as not, I feel being subjected to 
periodic rocket attacks as noted in this 
patient's records resulted in this 
patient developing an anxiety disorder 
finally manifesting as post-traumatic 
stress disorder.

As to the diagnosis of schizophrenia, 
paranoid type or schizoaffective 
disorder, it is highly unusual to see 
these diagnoses develop at the age at 
which they are identified in the patient.  
Severe cases of post-traumatic stress 
disorder can show the development of 
psychotic symptoms, so the presence of 
these symptoms does not negate the 
diagnosis of post-traumatic stress 
disorder.

Finally, I find no evidence in the chart 
for a personality disorder.  This opinion 
is reinforced by the fact that sequential 
MMPI's, a personality inventory, never 
reflected a personality disorder.

Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  A mere allegation that a disability is 
service connected is not sufficient; the veteran must submit 
evidence in support of his claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and a psychosis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citations would 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

As regards the issue currently under consideration, the Board 
is of the opinion that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, the 
Board finds that he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

In the case at hand, service medical records disclose that, 
on a number of occasions in service, the veteran was seen for 
complaints of headaches and dizziness, as well as anxiety, 
and an inability to sleep.  As noted above, in mid-May 1972, 
the veteran complained of a "feeling of impending doom," in 
addition to visual hallucinations.  While on service 
separation, the veteran's "problems in Vietnam" were 
described as part of a "transient situational disturbance," 
subsequent private and VA medical records are to the effect 
that the veteran suffered from paranoid schizophrenia, a 
schizoaffective disorder, or post-traumatic stress disorder.

The Board notes that, in correspondence of July 1997, the 
USASCRUR stated that, based upon available extracts, there 
had indeed been attacks on 2 air bases where the veteran had 
been stationed during his tour in the Republic of Vietnam.  
Additional documentary evidence was to the effect that, while 
no Air Force casualties had been sustained during those 
attacks, there had, in fact, been RVN casualties.  
Additionally noted was that, in February 1972, there had been 
an attack on the Bien Hoa Air Base, which resulted in the 
destruction of $400,000 worth of munitions.

The Board acknowledges that, during the course of an 
independent medical opinion obtained at the request of the 
Board in September 1999, there was noted the presence of 
"corroborating evidence" that the veteran had been exposed to 
life-threatening trauma while in Vietnam, thereby 
accommodating the first criterion for a diagnosis of post-
traumatic stress disorder.  Given the veteran's history of 
avoidance and isolation, and his current flashbacks, 
nightmares, anxiety, irritability, insomnia, and difficulty 
concentrating, symptoms were now present to make a diagnosis 
of post-traumatic stress disorder with delayed onset.  As to 
the veteran's other diagnoses of schizophrenia and 
schizoaffective disorder, it was felt that, inasmuch as 
severe cases of post-traumatic stress disorder could show 
development of psychotic symptomatology, the presence of such 
symptomatology did not negate the diagnosis of post-traumatic 
stress disorder.

Based on the aforementioned, the Board remains of the opinion 
that there exists a certain ambiguity regarding the true 
nature and etiology of the veteran's claimed post-traumatic 
stress disorder.  Nonetheless, following a full review of the 
pertinent evidence of record, the Board is compelled to 
conclude that the veteran does, in fact, suffer from a post-
traumatic stress disorder which is as likely as not the 
result of a stressor or stressors in service.  Accordingly, a 
grant of service connection for post-traumatic stress 
disorder is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.


		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

 

